DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, , with respect to the rejection(s) of claims 1 under Kim (US Patent Publication Number 2016/0140887 A1) in view of Suzuki (US Patent  Number 8,089,553 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Suzuki (US Patent  Number 8,089,553 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication Number 2016/0140887 A1) in view of Suzuki (US Patent Number 8,089,553 B2).
1 (Col. 14 lines 53-56) when the sensor data from the motion sensor indicates that the head-mounted display is in freefall (Col. 14 lines 58 -60).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Kim, with the motion sensor, as taught by Suzuki for the purpose of providing adjusting a torque necessary to drive the lens barrel holding lenses (Col 4 line 27 -28) 
Kim teaches, as claimed in claim 4, wherein the control circuitry (301) decreases the distance when the sensor data from the motion sensor (3077) indicates that the head-mounted display has been placed on the user’s head (.para. [0064] and [0181]).

Kim teaches, as claimed in claim 6, wherein the sensor comprises a camera (.para. [0070]).
Kim teaches, as claimed in claim 7, wherein the control circuitry (301) increases the distance when the sensor data (3077) from the camera indicates that the head-mounted display has been removed from the user’s head.
Kim teaches, as claimed in claim 8, wherein the control circuitry (301) decreases the distance when the sensor data from the camera indicates that the head-mounted display has been placed on the user’s head (.para. [0063]).
Kim teaches, as claimed in claim 9, wherein the control circuitry (301) increases the distance when the sensor data  (3075) from the camera indicates that an external object is approaching the head-mounted display (“proximity sensor”).
Kim teaches, as claimed in claim 10, further comprising an actuator (1300 or 1500), wherein the control circuitry uses the actuator to adjust the distance between the display system (120) and the lens system (130).
Kim teaches as claimed in claim 12, wherein the actuator (1300) moves the lens (1322) system while the display system remains fixed (.para. [0138]). 
Kim teaches, as claimed in claim 15, a head-mounted display configured to display images viewable by a user (see Figures 1-7) and configured to be powered on and off, comprising: a display system (400) including an array of pixels (41) configured to produce the images; a lens system (130) through which the images are viewable, wherein the lens system and 
Kim teaches, as claimed in claim 16, wherein the lens system (130) has an optical axis and wherein the control circuitry uses the actuator to move at least one of the display system and the lens system along the optical axis (See Figure 2 and .para. [0050]).
Kim teaches, as claimed in claim 18, a head-mounted display configured to display images viewable by a user (See Figure 1-7), wherein the head-mounted display is operable in an active use mode and a protected mode, comprising: a display system (400) including an array of pixels (41) configured to produce the images; a lens system (130) through which the images are viewable; a motion sensor (3075) that produces motion data; and control circuitry (301) that determines whether to operate the head-mounted display in the active use mode or the protected mode based on the motion data (.para. [0140]), wherein the display system is protected from collisions with the lens system when the head-mounted display is in the protected mode (.para, [0043] “Metal alloy inherently would protect user from impact”).
Kim teaches, as claimed in claim 20, further comprising an actuator, wherein the control circuitry (301) uses the actuator (1500) to increase a distance between the display system (400) and the lens system (130) when the head-mounted display is in the protected mode (.para. [0140]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication Number 2016/0140887 A1) as applied to claim 10 and 15 above, and further in view of Song (US Patent Publication Number 2018/0003919 A1).
Kim fails to teach, as claimed in claim 11, wherein the actuator moves the display system while the lens system remains fixed .In a related endeavor, Song teaches wherein the actuator moves the display system while the lens system remains fixed (.para. [0145]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Sing, with the actuator as taught by Song, for providing a higher sense of reality (.para. [0005]),
Kim fails to teach as claimed in claim 17, wherein the lens system has an apex (and wherein the control circuitry uses the actuator to rotate the display system away from the apex to increase the distance. In a related endeavor, Song teaches wherein the lens system has an apex (all lenses inherently have an apex) and wherein the control circuitry uses the actuator to rotate the display system away from the apex to increase the distance (.para. [0145]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Sing, with the actuator as taught by Song, for providing a higher sense of reality (.para. [0005]),

13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication Number 2016/0140887 A1) in view of Suzuki (US Patent  Number 8,089,553 B2) as applied to claim 10 above, and further in view of Thurber (WO Patent Publication Number 2016/0816971 A1).
Kim and Suzuki fail to teach as claimed in claim 13, teaches wherein the lens system comprises at least first and second lenses. In a related endeavor, Thurber teaches wherein the lens system comprises at least first and second lenses (22b and 22c) wherein the second lens (22c) is interposed between the first lens (22b) and the display system, and wherein the actuator moves the second lens while the first lens and the display system remain fixed (.para. [0126]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the head mounted display, as taught by Kim and Suzuki, with the actuator as taught by Thurber, for providing a way to reduce motion blur while viewing three-dimensional video (.para. [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication Number 2016/0140887 A1) in view of Suzuki (US Patent  Number 8,089,553 B2) as applied to claim 10 above, and further in view of Erinjippurath (US Patent Publication Number 2015/0002374 A1).
Kim and   Suzuki fail to teach as claimed in claim 14, further comprising a housing having an opening through which fluid passes to adjust the distance between the display system and the lens system. In a related endeavor, Erinjippurath teaches a head mounted display comprising a housing having an opening through which fluid passes to adjust the distance between the display system and the lens system (.para. [0092])
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication Number 2016/0140887 A1) in view of Suzuki (US Patent  Number 8,089,553 B2) as applied to claim 10 above, and further in view of Jang (US Patent Publication Number 2019/0137766 A1).
Kim and Suzuki fail to teach as claimed in claim 19, further comprising a protective layer, wherein the control circuitry deploys the protective layer between the display system and the lens system when the head-mounted display is in the protected mode. In a related endeavor, Jang teaches wherein the control circuitry deploys the protective layer (PAS) between the display system (200) and the lens system (150) when the head-mounted display is in the protected mode (when the display is powered on is interested as protect mode).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the heads up display device, as taught by, Kim and Suzuki, with the protective layer, as taught by Jang, for the purpose of providing a glasses-type monitor device of a virtual reality (VR) or augmented reality (AR), which is worn as glasses or a helmet and in which a focal point is formed near in front of the user's eyes. (.para. [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 .para. [0207] teaches The CPU 901 corresponds to, for example, the control units 140 and 240 in FIGS. 2 and 9 in the first and second embodiments. Which .para. [0066 teaches control controls the detection unit 11- which include a distance sensor/